Exhibit 10.1

 

ONEOK, Inc.

 

EQUITY COMPENSATION PLAN

 

1. General.

 

  1.1 Purposes. The purposes of this Plan are (a) to provide competitive
incentives that will enable the Company to attract, retain, motivate, and reward
eligible Employees and Non-Employee Directors of the Company, and (b) to give
the Company’s eligible Employees and Non-Employee Directors an interest parallel
to the interests of the Company’s shareholders generally.

 

  1.2 Effective Date; Duration of Plan. The Plan shall be effective, and have an
Effective Date of February 17, 2005, the date of its first adoption and approval
by the Board of Directors, provided that the shareholders of the Company
thereafter approve it within one (1) year of that date. If the Plan is not so
approved by the shareholders of the Company, the Plan (and any Stock Incentive
granted thereunder) shall be null, void and of no force and effect. If the Plan
is so approved, it shall remain in effect until its termination date, which
shall be February 17, 2015, or until the Plan is sooner terminated by the Board
of Directors, and upon its termination shall continue to be administered
thereafter with respect to any Stock Incentive granted prior to the date of such
termination. In no event shall a Stock Incentive be granted under the Plan more
than ten (10) years from the date the Plan is adopted by the Board of Directors.

 

2. Definitions.

 

Unless otherwise required by the context, the following terms, when and wherever
used in this Plan, shall have the meanings set forth in this Section 2.

 

  2.1 “Beneficiary” means a person or entity (including a trust or estate),
designated in writing by a Participant on such forms and in accordance with such
terms and conditions as the Committee may prescribe, to whom the Participant’s
rights under the Plan shall pass in the event of the death of the Participant.

 

  2.2 “Board” or a “Board of Directors” means the Board of Directors of the
Company, as constituted from time to time.

 

  2.3 A “Change in Control” shall mean the occurrence of any of the following:

 

  (a)

An acquisition (other than directly from the Company) of any voting securities
of the Company (the “Voting Securities”) by any “Person” (as the term person is
used for purposes of Section 13(d) or 14(d) of the Exchange Act), immediately
after which such Person has “Beneficial Ownership” (within the meaning of Rule
13d-3 promulgated under the

 

1



--------------------------------------------------------------------------------

 

Exchange Act) of twenty percent (20%) or more of the then outstanding Shares or
the combined voting power of the Company’s then outstanding Voting Securities;
provided, however, in determining whether a Change in Control has occurred
pursuant to this Section 2(c), Shares or Voting Securities which are acquired in
a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any company or other Person
of which a majority of its voting power or its voting equity securities or
equity interest is owned or controlled, directly or indirectly, by the Company
(for purposes of this definition, a “Related Entity”), (ii) the Company or any
Related Entity, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined);

 

  (b) The individuals who, as of February 15, 2001, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board of Directors; or, following a Merger which
results in a Parent Company, the board of directors of the ultimate Parent
Company; provided, however, that if the election, or nomination for election by
the Company’s common stockholders, of any new director was approved by a vote of
at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Plan, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or

 

  (c) The consummation of:

 

  (1) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger
where:

 

  (A)

the stockholders of the Company, immediately before such Merger, own directly or
indirectly immediately following such Merger at least fifty percent (50%) of the
combined voting power of the outstanding voting securities of (x) the company
resulting from such Merger (the “Surviving Company”) if fifty percent (50%) or
more of the combined voting power of the then outstanding voting securities of

 

2



--------------------------------------------------------------------------------

 

the Surviving Company is not Beneficially Owned, directly or indirectly by
another Person (a “Parent Company”), or (y) if there is one or more Parent
Companies, the ultimate Parent Company;

 

  (B) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger constitute at least
a majority of the members of the board of directors of (i) the Surviving
Company, if there is no Parent Company, or (ii) if there is one or more Parent
Companies, the ultimate Parent Company; and

 

  (C) no Person other than (1) the Company, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger was maintained by the Company or any Related Entity, or (4)
any Person who, immediately prior to such Merger had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Voting Securities or
Shares, has Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the outstanding voting securities or common stock of (i) the
Surviving Company if there is no Parent Company, or (ii) if there is one or more
Parent Companies, the ultimate Parent Company.

 

  (2) A complete liquidation or dissolution of the Company; or

 

  (3) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Related Entity or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger for this purpose or the distribution to the
Company’s stockholders of the stock of a Related Entity or any other assets).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities if: (1) such acquisition occurs as a result of the acquisition of
Shares or Voting Securities by the Company which, by reducing the number of
Shares or Voting Securities then outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this subparagraph) as a result of
the acquisition of Shares or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Shares or Voting Securities which

 

3



--------------------------------------------------------------------------------

increases the percentage of the then outstanding Shares or Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur,
or (2) (A) within five business days after a Change in Control would have
occurred (but for the operation of this subparagraph), or if the Subject Person
acquired Beneficial Ownership of twenty percent (20%) or more of the then
outstanding Shares or the combined voting power of the Company’s then
outstanding Voting Securities inadvertently, then after the Subject Person
discovers or is notified by the Company that such acquisition would have
triggered a Change in Control (but for the operation of this subparagraph), the
Subject Person notifies the Board of Directors that it did so inadvertently, and
(B) within two business days after such notification, the Subject Person divests
itself of a sufficient number of Shares or Voting Securities so that the Subject
Person is the Beneficial Owner of less than twenty percent (20%) of the then
outstanding Shares or the combined voting power of the Company’s then
outstanding Voting Securities.

 

Notwithstanding anything in this Plan to the contrary, if an eligible Employee’s
employment is terminated by the Company without Just Cause prior to the date of
a Change in Control but the eligible Employee reasonably demonstrates that the
termination (1) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(2) otherwise arose in connection with, or in anticipation of, a Change in
Control which has been threatened or proposed, such termination shall be deemed
to have occurred after a Change in Control for purposes of this Plan, provided a
Change in Control shall actually have occurred.

 

  2.4 “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. References to a particular section of the Code shall include
references to any related Treasury Regulations and to successor provisions.

 

  2.5 “Committee” means the Committee appointed by the Board of Directors to
administer the Plan pursuant to the provisions of section 12.1 below.

 

  2.6 “Common Stock” means common stock, $0.01 par value, of the Company.

 

  2.7 “Company” means ONEOK, Inc., an Oklahoma corporation, its successors and
assigns, or any division or Subsidiary thereof.

 

  2.8 “Director Fees” means all compensation and fees paid to a Non-Employee
Director by the Company for his or her services as a member of the Board of
Directors.

 

  2.9 “Director Stock Award” means an award of ONEOK, Inc. Common Stock granted
to a Non-Employee Director.

 

4



--------------------------------------------------------------------------------

  2.10 “Effective Date” means the effective date of the Plan specified in
Section 1.2, above.

 

  2.11 “Employee” means an employee of the Company, including an officer or
director who is such an employee.

 

  2.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

  2.13 “Fair Market Value” on a particular date means the average of the high
and low sale prices of a share of Common Stock in consolidated trading on the
date in question as reported by The Wall Street Journal or another reputable
source designated by the Committee; provided that if there were no sales on such
date reported as provided above, the respective prices on the most recent prior
day for which a sale was so reported. In the case of an Incentive Stock Option,
if the foregoing method of determining Fair Market Value should be inconsistent
with section 422 of the Code, or in the case of any other type of Stock
Incentive the foregoing method is determined by the Committee, in its
discretion, to not be applicable, a “Fair Market Value” shall be determined by
the Committee in a manner consistent with such section of the Code, or in such
other manner as the Committee, in its discretion, determines to be appropriate,
and shall mean the value as so determined.

 

  2.14 “General Counsel” means the General Counsel of the Company serving from
time to time.

 

  2.15 “Incentive Stock Option” means an option, including an Option as the
context may require, intended to qualify for the tax treatment applicable to
incentive stock options under section 422 of the Code.

 

  2.16

“Just Cause” shall mean the Employee’s conviction in a court of law of a felony,
or any crime or offense in a court of law of a felony, or any crime or offense
involving misuse or misappropriation of money or property, the Employee’s
violation of any covenant, agreement or obligation not to disclose confidential
information regarding the business of the Company (or a division or Subsidiary);
any violation by the Employee of any covenant not to compete with the Company
(or a division or Subsidiary); any act of dishonesty by the Employee which
adversely affects the business of the Company (or a division or subsidiary); any
willful or intentional act of the Employee which adversely affects the business
of, or reflects unfavorably on the reputation of the Company (or a division or
Subsidiary); the Employee’s use of alcohol or drugs which interferes with the
Employee’s performance of duties as an employee of the Company (or a division or
Subsidiary); or the Employee’s failure or refusal to perform the specific
directives of the Company’s Board of Directors, or its officers which directives
are consistent with the scope and nature of the Employee’s duties and
responsibilities with the existence and occurrence of all of such causes to be
determined by the Company in its sole discretion; provided, that nothing

 

5



--------------------------------------------------------------------------------

 

contained in the foregoing provisions of this paragraph shall be deemed to
interfere in any way with the right of the Company (or a division or
Subsidiary), which is hereby acknowledged, to terminate the Employee’s
employment at any time without cause.

 

  2.17 “Non-Employee Director” means a member of the Board of Directors of the
Company who is not an employee of the Company, and who qualifies as a
“Non-Employee Director” under the definition of that term in SEC Rule 16b-3.

 

  2.18 “Non-Qualified Performance Stock Incentive” means a Performance Stock
Incentive granted under the Plan that is not intended to qualify as qualified
performance based compensation under Section 162(m) of the Code, as described in
Section 13.9.

 

  2.19 “Non-Statutory Stock Option” means an option, including an Option as the
context may require, which is not intended to qualify for the tax treatment
applicable to incentive stock options under section 422 of the Code.

 

  2.20 “Option” means an option granted under this Plan to purchase shares of
Common Stock. Options may be Incentive Stock Options or Non-Statutory Stock
Options.

 

  2.21 “Participant” means an Employee who the Committee determines is in a
position to contribute significantly to the growth and profitability of, or to
perform services of major importance to the Company, its divisions and
subsidiaries, or Non-Employee Director, who is selected by the Committee to be a
Participant in the Plan and to be granted a Stock Incentive under the Plan.

 

  2.22 “Performance Goal” means one or more criteria or standards established by
the Committee to determine, in whole or in part, whether a Performance Stock
Incentive shall be awarded or earned, which may include the criteria and
standards established pursuant to Section 13.9.

 

  2.23 “Performance Period” means the time period designated by the Committee
during which Performance Goals must be met.

 

  2.24 “Performance Stock Award” means a Stock Incentive providing for a grant
of shares of Common Stock the award or delivery of which is subject to specified
Performance Goals.

 

  2.25 “Performance Stock Incentive” means a Stock Incentive, including without
limitation, a Performance Stock Award, Performance Unit Award, Restricted Stock
Award, or Restricted Unit Award providing for the award, delivery or payment of
shares of Common Stock or cash, or a combination of each, that is subject to
specified Performance Goals.

 

  2.26

“Performance Unit Award” means a Stock Incentive providing for a grant of a unit
or units representing an amount of cash or shares of Common Stock (including a
Stock Unit as defined in Section 2.39), or a combination of each, that

 

6



--------------------------------------------------------------------------------

 

will be distributed in the future if continued employment and/or other specified
Performance Goals or other performance criteria specified by the Committee are
attained; and which Performance Goals or other performance criteria may include,
without limitation, corporate, divisional or business unit financial or
operating performance measures, as more particularly described in Section 13.9;
and which other contingencies may include the Participant’s depositing with the
Company, acquiring or retaining for stipulated time periods specified amounts of
Common Stock; and the amount of Stock Incentive may, but need not be determined
by reference to the market value of Common Stock.

 

  2.27 “Plan” means the ONEOK, Inc. Equity Compensation Plan set forth in these
pages, as amended from time to time.

 

  2.28 “Plan Year” means the calendar year beginning on January 1 and ending the
next December 31.

 

  2.29 “Qualified Performance Stock Incentive” means a Performance Stock
Incentive granted under the Plan that is intended to qualify as qualified
performance based compensation under Section 162(m) of the Code, as described in
Section 13.9.

 

  2.30 “Restricted Stock Award” means shares of Common Stock which are issued or
transferred to a Participant under Section 6, below, and which will become free
of restrictions specified by the Committee if continued employment and/or
Performance Goals or other performance criteria specified by the Committee are
attained; and which Performance Goals or other criteria, circumstances or
conditions arise, exist or are satisfied; and which may but need not include,
without limitation, corporate, divisional or business unit financial or
operating performance measures, as more particularly described in Section 13.9

 

  2.31 “Restricted Unit Award” means a Stock Incentive providing for a grant of
a unit or units representing an amount of cash or shares of Common Stock or a
combination of each, which become free of restrictions specified by the
Committee if continued employment and/or Performance Goals or other criteria,
circumstances or conditions arise, exist or are attained; and which may but need
not include, without limitation, corporate, divisional or business unit
financial or operating performance measures, as more particularly described in
Section 13.9.

 

  2.32 “SEC Rule 16b-3” means Rule 16b-3 of the Securities and Exchange
Commission promulgated under the Exchange Act, as such rule or any successor
rule may be in effect from time to time.

 

  2.33 “Secretary” means the Secretary of the Company.

 

  2.34 “Section 16 Person” means a person subject to Section 16(b) of the
Exchange Act with respect to transactions involving equity securities of the
Company.

 

  2.35 “Share” or “shares” means a share or shares of Common Stock, par value
$.01 per share of the Company.

 

7



--------------------------------------------------------------------------------

  2.36 “Stock Appreciation Right” means a right granted to a Participant
denominated in shares of Common Stock, to receive, upon exercise of the right
(or both the right and a related Option, if applicable in the case of issuance
in tandem with an Option), an amount, payable in shares of Common Stock, in
cash, or a combination thereof that does not exceed the excess of the Fair
Market Value of the share or shares of Common Stock on the date such right is
exercised over the base price of such share or shares provided in and for such
right on the date such right is granted, as determined by the Committee.

 

  2.37 “Stock Bonus Award” means an amount of cash or shares of Common Stock
which is distributed to a Participant or which the Committee agrees to
distribute in the future to a Participant in lieu of, or as a supplement to, any
other compensation that may have been earned by services rendered prior to the
date the distribution is made. Unless otherwise determined by the Committee, the
amount of the award shall be determined by reference to the Fair Market Value of
Common Stock. Performance Stock Awards, Performance Unit Awards, Restricted
Stock Awards and Restricted Unit Awards are specific types of Stock Bonus
Awards.

 

  2.38 “Stock Incentive” means an award granted under this Plan in one of the
forms provided for in Section 3.

 

  2.39 “Stock Unit” means a unit evidencing the right to receive under certain
conditions or in specified circumstances one (1) share of Common Stock or
equivalent value, as determined by the Committee.

 

  2.40 “Subsidiary” means a corporation or other form of business association of
which shares (or other ownership interest) having more than fifty percent (50%)
of the voting power are or in the future become owned or controlled, directly or
indirectly, by the Company; provided, however, that in the case of an Incentive
Stock Option, the term “Subsidiary” shall mean a Subsidiary (as defined by the
preceding clause) which is also a “subsidiary corporation” as defined in Section
424(f) of the Code.

 

  2.41 “Time-Lapse Restricted Stock Incentive” means a Restricted Stock Award,
Restricted Unit Award, or any other Stock Incentive the award of which is based
solely on continued employment with the Company for a specified period of time.

 

3. Grants of Stock Incentives.

 

  3.1 Stock Incentives to Employees/Participants. Subject to the provisions of
the Plan, the Committee may at any time, or from time to time, grant Stock
Incentives to one or more Employees that the Committee selects to be a
Participant in the Plan, which may be (i) Stock Bonus Awards, which may, but
need not be Performance Stock Awards, Performance Unit Awards or Restricted
Stock Awards, Restricted Unit Awards and/or (ii) Options, which may be Incentive
Stock Options or Non-Statutory Stock Options, and/or (ii) Stock Appreciation
Rights.

 

8



--------------------------------------------------------------------------------

  3.2 Non-Employee Director Awards. Subject to the provisions of the Plan, the
Committee shall grant Director Stock Awards to Non-Employee Directors in
accordance with Section 9 of the Plan. Notwithstanding anything else otherwise
expressed or implied in the Plan, no other form of Stock Incentive shall be
granted to Non-Employee Directors under the Plan, and in no event shall any
grant of an Incentive Stock Option be made to a Non-Employee Director.

 

  3.3 Modifications. After a Stock Incentive has been granted,

 

  (a) the Committee may waive any term or condition thereof that could have been
excluded from such Stock Incentive when it was granted, and

 

  (b) with the written consent of the affected Participant, may amend any Stock
Incentive after it has been granted to include (or exclude) any provision which
could have been included in (or excluded from) such Stock Incentive when it was
granted, and no additional consideration need be received by the Company in
exchange for such waiver or amendment;

 

  (c) provided, that modification of any Option granted under the Plan shall be
subject to the prohibition of repricing of Options stated in Section 7.9.

 

  3.4 Forms of Stock Incentives. A particular form of Stock Incentive may be
granted to a Participant either alone or in addition to other Stock Incentives
hereunder. The provisions of particular forms of Stock Incentives need not be
the same for each Participant.

 

4. Stock Subject to the Plan.

 

  4.1 Shares Authorized. The maximum number of shares of Common Stock authorized
to be issued or transferred pursuant to all Stock Incentives granted under the
Plan on and after the Effective Date shall be three million (3,000,000) shares,
subject to the provisions governing restoration of shares stated below in
Section 4.4 and the provisions for adjustment in Section 11.

 

  4.2 Grant, Award Limitations. Notwithstanding the foregoing, in addition to
the overall maximum limitation in Section 4.1,

 

a) The maximum number of shares of Common Stock with respect to which Options or
Stock Appreciation Rights may be granted or issued to any one (1) Employee or
Participant in any Plan Year is five hundred thousand (500,000);

 

b) The maximum number of shares of Common Stock with respect to which Stock
Incentives other than Options or Stock Appreciation Rights may be granted or
issued to any one (1) Employee or Participant in any Plan Year is five hundred
thousand (500,000);

 

c) The maximum aggregate number of shares of Common Stock and the maximum dollar
amount that may be issued or paid as Performance Stock

 

9



--------------------------------------------------------------------------------

Incentives to any one (1) Employee or Participant in any Plan Year are five
hundred thousand (500,000) shares of Common Stock, and Ten Million Dollars
($10,000,000), respectively;

 

d) The maximum aggregate number shares of Common Stock that may be issued under
the Plan through the granting of Time-Lapse Restricted Stock Incentives is one
million two hundred thousand (1,200,000);

 

e) The maximum aggregate number of shares of Common Stock that may be issued
under the Plan through the granting of Incentive Stock Options is one million
(1,000,000); and

 

f) The exercise of Incentive Stock Options is also subject to the calendar year
dollar limitation provided in Section 422(d) of the Code and Section 7.6.

 

  4.3 Source of Shares. Such shares may be authorized but unissued shares of
Common Stock, shares of Common Stock held in treasury, whether acquired by the
Company specifically for use under this Plan or otherwise, or shares issued or
transferred to, or otherwise acquired by, a trust pursuant to Section 13.5, as
the Committee may from time to time determine, provided, however, that any
shares acquired or held by the Company for the purposes of this Plan shall,
unless and until issued or transferred to a trust pursuant to Section 13.5, or
to a Participant in accordance with the terms and conditions of a Stock
Incentive, be and at all times remain authorized but unissued shares or treasury
shares (as the case may be), irrespective of whether such shares are entered in
a special account for purposes of this Plan, and shall be available for any
corporate purpose.

 

  4.4

Restoration and Retention of Shares. If any shares of Common Stock subject to a
Stock Incentive shall not be issued or transferred to a Participant and shall
cease to be issuable or transferable to a Participant because of the
termination, expiration or cancellation, in whole or in part, of such Stock
Incentive or for any other reason, or if any such shares shall, after issuance
or transfer, be reacquired by the Company because of the Participant’s failure
to comply with the terms and conditions of a Stock Incentive or for any other
reason, the shares not so issued or transferred, or the shares so reacquired by
the Company, as the case may be, shall no longer be charged against the
limitation provided for in Section 4.1 and may be used thereafter for additional
Stock Incentives under the Plan; to the extent a Stock Incentive under the Plan
is settled or paid in cash, shares subject to such Stock Incentive will not be
considered to have been issued and will not be applied against the maximum
number of shares of Common Stock provided for in Section 4.1. If a Stock
Incentive may be settled in shares of Common Stock or cash, such shares shall be
deemed issued only when and to the extent that settlement or payment is actually
made in shares of Common Stock; to the extent a Stock Incentive is settled or
paid in cash, and not shares of Common Stock, any shares previously reserved for
issuance or transfer pursuant to such Stock Incentive will again be deemed
available for issuance or transfer under the Plan; and the maximum number of
shares of Common Stock that may be issued or transferred

 

10



--------------------------------------------------------------------------------

 

under the Plan shall be reduced only by the number of shares actually issued and
transferred to the Participant. If a Participant pays the purchase price of
shares subject to an Option or applicable taxes by surrendering shares of Common
Stock in accordance with the provisions of 7.2, the number of shares surrendered
shall be added back to the number of shares available for issuance or transfer
under the Plan so that the maximum number of shares that may be issued or
transferred under the Plan pursuant to Section 4.1 shall have been charged only
for the net number of shares issued or transferred pursuant to the Option
exercise.

 

5. Eligibility.

 

An Employee who the Committee determines is in a position to contribute
significantly to the growth and profitability of, or to perform services of
major importance to, the Company, its divisions and Subsidiaries shall be
eligible and may be designated by the Committee to participate in the Plan and
be granted Stock Incentives as determined by the Committee, in its sole
discretion, under the Plan. Subject to the provisions of the Plan, the Committee
shall from time to time, in its sole discretion, select from such eligible
Employees those to whom Stock Incentives shall be granted and determine the
number of Shares to be granted and the form and terms of the such Stock
Incentives. Non-Employee Directors shall be eligible to be granted Stock
Incentives and to become Participants in the Plan to the extent provided in
Sections 3.2 and 9 of the Plan.

 

6. Stock Bonus Awards, Performance Stock Awards, Performance Unit Awards,
Restricted Stock Awards and Restricted Unit Awards.

 

Stock Bonus Awards, Performance Stock Awards, Performance Unit Awards,
Restricted Stock Awards and Restricted Unit Awards shall be subject to the
following provisions:

 

  6.1 Grants. An eligible Employee may be granted a Stock Bonus Award,
Performance Stock Award, Performance Unit Award, Restricted Stock Award, or
Restricted Unit Award, and a Non-Employee Director may be granted a Director
Stock Award, whether or not he or she is eligible to receive similar or
dissimilar incentive compensation under any other plan or arrangement of the
Company.

 

  6.2 Issuance of Shares. Shares of Common Stock subject to a Stock Bonus Award,
Performance Stock Award, Performance Unit Award, Restricted Stock Award or
Restricted Unit Award, may be issued or transferred to a Participant at the time
such Award is granted, or at any time subsequent thereto, or in installments
from time to time, and subject to such terms and conditions, as the Committee
shall determine. In the event that any such issuance or transfer shall not be
made to the Participant at the time such Award is granted, the Committee may but
need not provide for payment to such Participant, either in cash or shares of
Common Stock, from time to time or at the time or times such shares shall be
issued or transferred to such Participant, of amounts not exceeding the
dividends which would have been payable to such Participant in respect of such
shares (as adjusted under Section 11) if such shares had been issued or
transferred to such Participant at the time such Award was granted.

 

11



--------------------------------------------------------------------------------

  6.3 Cash Settlement. Any Stock Bonus Award, Performance Stock Award,
Performance Unit Award, Restricted Stock Award, or Restricted Unit Award may, in
the discretion of the Committee, be settled or paid in cash, or shares of Common
Stock, or in either cash or shares of Common Stock. If a Stock Incentive is
settled or paid in cash, such settlement and/or payment shall be made on each
date on which shares would otherwise have been delivered or become unrestricted,
in an amount equal to the Fair Market Value on such date of the shares which
would otherwise have been delivered or become unrestricted and the number of
shares for which such cash payment is made shall be added back to the maximum
number of shares available for use under the Plan. Shares of Common Stock shall
be deemed to be issued only when and to the extent that a Stock Bonus Award,
Performance Stock Award, Performance Unit Award, Restricted Stock Award,
Restricted Unit Award or other Stock Incentive under the Plan is actually
settled or paid in shares of Common Stock; and to the extent a Stock Incentive
is settled or paid in cash, and not shares of Common Stock, any shares
previously reserved for issuance or transfer pursuant to such Stock Incentive
will again be deemed available for issuance or transfer under the Plan.

 

  6.4 Terms of Awards. Stock Bonus Awards, Performance Stock Awards, Performance
Unit Awards, Restricted Stock Awards and Restricted Unit Awards, shall be
subject to such terms and conditions, including, without limitation,
restrictions on the sale or other disposition of the shares issued or
transferred pursuant to such Award, and conditions calling for forfeiture of the
Award or the shares issued or transferred pursuant thereto in designated
circumstances, as the Committee shall determine; provided, however, that upon
the issuance or transfer of shares to a Participant pursuant to any such Award,
the recipient shall, with respect to such shares, be and become a shareholder of
the Company fully entitled to receive dividends, to vote and to exercise all
other rights of a shareholder except to the extent otherwise provided in the
Award. All or any portion of a Stock Bonus Award may but need not be made in the
form of a Performance Stock Award, a Performance Unit Award, a Restricted Stock
Award or a Restricted Unit Award.

 

  6.5 Loans Prohibited. The Committee shall not, without prior approval of the
Company’s shareholders, grant any Stock Incentive that provides for the making
of a loan or other extension of credit, directly or indirectly, by the Company
or Plan to an Employee, Participant, officer of the Company or any other person
in connection with the grant, award or payment of such Stock Incentive.

 

  6.6 Written Instrument. Each Stock Bonus Award, Performance Stock Award,
Performance Unit Award, Restricted Stock Award and Restricted Unit Award shall
be evidenced in writing as authorized and provided for in Section 12.4.

 

  6.6 Director Awards. Director Stock Awards shall be granted as determined by
the Committee in accordance with the provisions of Section 9, and as otherwise
provided by this Plan.

 

12



--------------------------------------------------------------------------------

 

7. Options.

 

Options shall be subject to the following provisions:

 

  7.1 Option Price. Subject to the provisions of Section 10, the purchase price
per share shall be, in the case of an Incentive Stock Option, a Non-Statutory
Stock Option, or any other Option granted under the Plan, not less than one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the date the Option is granted (or in the case of any optionee who, at the time
an Incentive Stock Option is granted, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of his
or her employer corporation or of its parent or subsidiary corporation, not less
than one hundred ten percent (110%) of the Fair Market Value of a share of
Common Stock on the date the Incentive Stock Option is granted).

 

  7.2 Payment of Option Price. The purchase price of shares subject to an Option
may be paid in whole or in part (i) in cash, (ii) by bank-certified, cashier’s
or personal check subject to collection, (iii) if so provided in the Option and
subject to such terms and conditions as the Committee may impose, by delivering
to the Company a properly executed exercise notice together with a copy of
irrevocable instructions to a stockbroker to sell immediately some or all of the
shares acquired by exercise of the Option and to deliver promptly to the Company
an amount of sale proceeds (or, in lieu of or pending a sale, loan proceeds)
sufficient to pay the purchase price, or (iv) if so provided in the Option and
subject to such terms and conditions as are specified in the Option, in shares
of Common Stock or other property surrendered to the Company. Property for
purposes of this section shall include an obligation of the Company unless
prohibited by applicable law. Shares of Common Stock thus surrendered shall be
valued at their Fair Market Value on the date of exercise. Any such other
property thus surrendered shall be valued at its fair market value on any
reasonable basis established or approved by the Committee. Notwithstanding any
other provision of the Plan, the Committee shall not, without prior approval of
the Company’s shareholders, grant an Option or any other Stock Incentive that
provides for the making of a loan or other extension of credit, directly or
indirectly, by the Company or Plan to an Employee, Participant, officer of the
Company, or any other person in connection with the grant, exercise, payment or
award of any such Option or other Stock Incentive.

 

  7.3

Option Terms. Options may be granted for such lawful consideration, including
money or other property, tangible or intangible, or labor or services received
or to be received by the Company, as the Committee may determine when the Option
is granted, including the agreement of the optionee to remain in the employ of
the Company or one or more of its Subsidiaries at the pleasure of the Company
for such period, and on such terms, as are more particularly provided for
therein. Property for purposes of the preceding sentence shall include an
obligation of the Company unless prohibited by applicable law. Subject to the
foregoing and the other provisions of this Section 7, each Option may be
exercisable in full at the

 

13



--------------------------------------------------------------------------------

 

time of grant or may become exercisable in one or more installments, at such
time or times and subject to satisfaction of such terms and conditions as the
Committee may determine. The Committee may at any time accelerate the date on
which an Option becomes exercisable, and no additional consideration need be
received by the Company in exchange for such acceleration. Unless otherwise
provided in the Option, an Option, to the extent it becomes exercisable, may be
exercised at any time in whole or in part until the expiration or termination of
the Option.

 

  7.4 Exercise by Optionee. Each Option shall be exercisable during the life of
the optionee only by him or her or his or her guardian or legal representative,
and after the death only by his or her Beneficiary or, absent a Beneficiary, by
his or her estate or by a person who acquired the right to exercise the Option
by will or the laws of descent and distribution; provided, that an Option that
is made transferable by its terms and approved by the Committee pursuant to
Section 12.1 shall be exercisable by a permissible transferee in accordance with
the terms of the Option. Each Option shall expire at such time or times as the
Committee may determine; provided, that notwithstanding any other provision of
this Plan, (i) no Option shall be exercisable after the tenth (10th) anniversary
of the date the Option was granted, and (ii) no Incentive Stock Option which is
granted to any optionee who, at the time such Option is granted, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of his or her employer corporation or of its parent or
subsidiary corporation, shall be exercisable after the expiration of five (5)
years from the date such Option is granted. If an Option is granted for a term
of less than ten (10) years, the Committee may, at any time prior to the
expiration of the Option, extend its term for a period ending not later than on
the tenth (10th) anniversary of the date the Option was granted, and no
additional consideration need be received by the Company in exchange for such
extension. The Committee may but need not provide for an Option to be
exercisable after termination of employment until its fixed expiration date (or
until an earlier date or specified event occurs).

 

  7.5 Exercise of Option. An Option shall be considered exercised if and when
written notice, signed by the person exercising the Option, or an electronic
communication if such communication is authorized and approved by the Committee
in the terms of the Option, and stating the number of shares with respect to
which the Option is being exercised, is received by the Secretary in or on a
form approved for such purpose by the Committee, accompanied by full payment of
the Option exercise price in one or more forms of payment authorized by the
Committee described in Section 7.2, for the number of share purchased. No Option
may at any time be exercised with respect to a fractional share.

 

  7.6

Incentive Stock Options. An Option may, but need not, be an Incentive Stock
Option. All shares of Common Stock which may be made subject to Stock Incentives
under this Plan may be made subject to Incentive Stock Options; provided that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of the stock with respect to which Incentive Stock Options may be
exercisable for the first time by any Employee during any calendar year (under

 

14



--------------------------------------------------------------------------------

 

all plans, including this Plan, of his or her employer corporation and its
parent and subsidiary corporations) shall not exceed One Hundred Thousand
Dollars ($100,000) or such other amount, if any, as may apply under the Code. In
no event shall an Incentive Stock Option be granted under the Plan more than ten
(10) years after the date the Plan is adopted, or the date the Plan is approved
by the shareholders of the Company, whichever is earlier.

 

  7.7 Written Instrument. Each Option shall be evidenced in writing as
authorized and provided for in Section 13.4. An Option, if so approved by the
Committee, may include terms, conditions, restrictions and limitations in
addition to those provided for in this Plan including, without limitation, terms
and conditions providing for the transfer or issuance of shares, on exercise of
an Option, which may be non-transferable and forfeitable to the Company in
designated circumstances.

 

  7.8 Restored or Reload Options Prohibited. Notwithstanding any other provision
of the Plan, the Committee shall not, without prior approval of Company’s
shareholders, grant an Incentive Stock Option, Non-Statutory Option or other
form of Option under this Plan containing any provision pursuant to which the
optionee is to be granted a restored or reload Option of any kind by reason of
the exercise of all or part of an Option by paying all or part of the exercise
price of such Option by surrendering shares of Common Stock.

 

  7.9 Repricing Prohibited. Notwithstanding any other provision of the Plan, the
Committee shall not, without the prior approval of the Company’s shareholders,
cancel any outstanding Option for the purpose of reissuing the Option or another
Option in its place at a lower exercise price, or otherwise directly or
indirectly take any action that would reduce the exercise price of an
outstanding Option, or would have substantially the same effect as reducing the
exercise price of any outstanding Option.

 

  7.10 7.10 Regulatory Compliance. No Option shall be exercisable unless and
until the Company (i) obtains the approval of all regulatory bodies whose
approval the General Counsel may deem necessary or desirable, and (ii) complies
with all legal requirements deemed applicable by the General Counsel.

 

8. Stock Appreciation Rights.

 

  8.1 General. Subject to the terms of the Plan, Stock Appreciation Rights may
be granted to Employees by the Committee upon such terms and conditions as the
Committee determines; provided, that the base price per share of a freestanding
Stock Appreciation Right shall be not less than one hundred percent (100%) of
the Fair Market Value of a share of the Common Stock on the date of grant of a
Stock Appreciation Right; and such Stock Appreciation Right shall be
exercisable, or be forfeited or expire upon such terms as the Committee
determines and are made a part of such Stock Appreciation Right.

 

15



--------------------------------------------------------------------------------

  8.2 Stock Appreciation Rights, Options. Stock Appreciation Rights may be
granted by the Committee as freestanding Stock Incentives or in tandem with
Options. A tandem Stock Appreciation Right may be included in an Option at the
time the Option is granted or by amendment of the Option. Exercise of any such a
tandem Stock Appreciation Right will be deemed to surrender the related Option
for cancellation and vice versa.

 

  8.3 Exercise. A Stock Appreciation Right shall be exercised by delivery of
written notice (including facsimile or electronic transmittal) to the Committee
setting forth the number of shares with respect to which the Stock Appreciation
Right is exercised and date of exercise, at such time and as otherwise
prescribed in the Stock Appreciation Right.

 

  8.4 Settlement. A Stock Appreciation Right may be settled or paid in either
cash, shares of Common Stock, or a combination thereof in accordance with its
terms. If a Stock Appreciation Right is settled or paid in shares of Common
Stock, such shares shall be deemed to be issued hereunder only when and to the
extent that settlement or payment is actually made in shares of Common Stock. To
the extent that a Stock Appreciation Right is actually settled in cash and not
shares of Common Stock, any shares previously reserved for issuance or transfer
pursuant to such Stock Appreciation Right shall again be deemed available for
issuance or transfer under the Plan; and the maximum number of shares of Common
Stock that may be issued under the Plan shall not be reduced by any actual
settlement of a Stock Appreciation Right in cash.

 

  8.5 Written Instrument. Each Stock Appreciation Right granted shall be
evidenced in writing as authorized and provided in Section 13.4.

 

9. Director Stock Awards.

 

  9.1 General. Each Non-Employee Director Participant shall receive such portion
of his or her Director Fees in Common Stock as shall be established from time to
time by the Board, with the remainder of such Director Fees to be payable in
cash or in Common Stock as elected by the Non-Employee Director Participant in
accordance with Section 9.2.

 

  9.2

Non-Employee Director Election. Each Non-Employee Director Participant shall
have an opportunity to elect to have the remaining portion of his or her
Director Fees paid in cash or shares of Common Stock or a combination thereof.
Except for the initial election pursuant to the adoption of the Plan, or the
Director’s election to the Board, any such election shall be made in writing and
must be made at least thirty (30) days before the beginning of the Plan Year in
which the services are to be rendered giving rise to such Director Fees and may
not be changed thereafter except by timely written election as to Director Fees
for services to be rendered in a subsequent Plan Year. In the absence of such an
election, such remaining portion of the Director Fees of a Non-Employee Director
shall be paid entirely in cash. Nothing contained in this Section 9.2 shall be

 

16



--------------------------------------------------------------------------------

 

interpreted in such a manner as would disqualify the Plan for treatment as a
“formula plan” under Rule 16b-3 pursuant to which the terms and conditions of
each transaction authorized by Section 9.1 are fixed in advance by the relevant
terms and provisions thereof.

 

  9.3 Share Awards. The number of shares of Common Stock to be paid and
distributed to a Non-Employee Director under the provisions of Sections 9.1 and
9.2, shall be determined by dividing the dollar amount of his or her Director
Fees (which the Board has established, and/or such Non-Employee Director has
elected) to be paid in Common Stock on any payment date by the Fair Market Value
of a share of Common Stock on that date. Except as may otherwise be directed by
the Committee, in its sole discretion, the payment and distribution of such
shares to a Non-Employee Director shall be on or within five days after the date
such Director Fees would otherwise have been paid to him or her in cash.

 

10. Certain Change in Control, Termination of Employment and Disability
Provisions.

 

Notwithstanding any provision of the Plan to the contrary, any Stock Incentive
which is outstanding but not yet exercisable, vested or payable at the time of a
Change in Control shall become exercisable, vested and payable at that time;
provided, that if such Change in Control occurs less than six months after the
date on which such Stock Incentive was granted and if the consideration for
which such Stock Incentive was granted consisted in whole or in part of future
services, then such Stock Incentive shall become exercisable, vested and payable
at the time of such Change in Control only if the Participant agrees in writing
(if requested to do so by the Committee in writing) to remain in the employ of
the Company or a Subsidiary at least through the date which is six months after
the date such Stock Incentive was granted with substantially the same title,
duties, authority, reporting relationships and compensation as on the day
immediately preceding the Change in Control. Any Option affected by the
preceding sentence shall remain exercisable until it expires or terminates
pursuant to its terms and conditions. Subject to the foregoing provisions of
this Section 10, the Committee may at any time, and subject to such terms and
conditions as it may impose:

 

  (a) authorize the holder of an Option to exercise the Option following the
termination of the Participant’s employment with the Company and its
Subsidiaries, or following the Participant’s disability, whether or not the
Option would otherwise be exercisable following such event, provided that in no
event may an Option be exercised after the expiration of its term;

 

  (b) grant Options which become exercisable only in the event of a Change in
Control;

 

  (c)

authorize a Stock Bonus Award, Performance Stock Award, Performance Unit Award,
Restricted Stock Award, or Restricted Unit Award to become non-forfeitable,
fully earned and payable upon or following (i) the termination of the
Participant’s employment with the Company and its

 

17



--------------------------------------------------------------------------------

 

Subsidiaries, or (ii) the Participant’s disability, whether or not the Award
would otherwise become non-forfeitable, fully earned and payable upon or
following such event;

 

  (d) grant Stock Bonus Awards, Performance Stock Award, Performance Unit
Awards, Restricted Stock Awards or Restricted Unit Awards which become
non-forfeitable, fully earned and payable only in the event of a Change in
Control; and

 

  (e) provide in advance or at the time of Change in Control for cash to be paid
in settlement of any Option, Stock Bonus Award, Performance Stock Award,
Performance Unit Award, Restricted Stock Award or Restricted Unit Award in the
event of a Change in Control, either at the election of the Participant or at
the election of the Committee.

 

11. Adjustment Provisions.

 

In the event that any recapitalization, or reclassification, split-up or
consolidation of shares of Common Stock shall be effected, or the outstanding
shares of Common Stock shall be, in connection with a merger or consolidation of
the Company or a sale by the Company of all or a part of its assets, exchanged
for a different number or class of shares of stock or other securities or
property of the Company or any other entity or person, or a record date for
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in Common Stock or other property (other than normal cash
dividends) shall occur, (i) the number and class of shares or other securities
or property that may be issued or transferred pursuant to Stock Incentives
thereafter granted or that may be optioned or awarded under the Plan to any
Participant, (ii) the number and class of shares or other securities or property
that may be issued or transferred under outstanding Stock Incentives, (iii) the
purchase price to be paid per share under outstanding and future Stock
Incentives, and (iv) the price to be paid per share by the Company or a
Subsidiary for shares or other securities or property issued or transferred
pursuant to Stock Incentives which are subject to a right of the Company or a
Subsidiary to reacquire such shares or other securities or property, shall in
each case be equitably adjusted; provided that with respect to Incentive Stock
Options any such adjustments shall comply with Sections 422 and 424 of the Code.

 

12. Administration.

 

  12.1

Committee. The Plan shall be administered by a committee of the Board of
Directors consisting of two or more non-employee directors appointed from time
to time by the Board of Directors. A majority of the Committee members shall
constitute a quorum. The acts of a majority of the Committee members at a
meeting at which a quorum is present or acts approved in writing by a majority
of the Committee members shall be deemed acts of the Committee. Each member of
the Committee shall satisfy such criteria of independence as the Board of
Directors may establish and such regulatory or listing requirements as the Board
of Directors may determine to be applicable or appropriate. No person shall be

 

18



--------------------------------------------------------------------------------

 

appointed to or shall serve as a member of such Committee unless at the time of
such appointment and service he or she shall be a “Non-Employee Director,” as
defined in SEC Rule 16b-3. Unless the Board of Directors determines otherwise,
the Committee shall be comprised solely of “outside directors” within the
meaning of Section 162(m)(4)(C)(i) of the Code.

 

  12.2 Committee Authority, Rules, Interpretations of Plan. The Committee may
establish such rules and regulations, not inconsistent with the provisions of
the Plan, as it may deem necessary for the proper administration of the Plan,
and may amend or revoke any rule or regulation so established. The Committee
shall, subject to the provisions of the Plan, have full power to interpret,
administer and construe the Plan and any instruments issued under the Plan and
full authority to make all determinations and decisions thereunder including
without limitation the authority to (i) select the Participants in the Plan,
(ii) determine when Stock Incentives shall be granted, (iii) determine the
number of shares to be made subject to each Stock Incentive, (iv) determine the
type of Stock Incentive to grant, (v) determine the terms and conditions of each
Stock Incentive, including the exercise price, in the case of an Option, (vi)
prescribe the terms and forms of written instruments evidencing Stock Incentives
granted pursuant to and in accordance with the Plan and other forms necessary
for administration of the Plan, and (vii) approve any transaction involving a
Stock Incentive for a Section 16 Person (other than a “Discretionary
Transaction” as defined in SEC Rule 16b-3) so as to exempt such transaction
under SEC Rule 16b-3; provided, that any transaction under the Plan involving a
Section 16 Person also may be approved by the Board of Directors, or may be
approved or ratified by the shareholders of the Company, in the manner that
exempts such transaction under SEC Rule 16b-3. The interpretation by the
Committee of the terms and provisions of the Plan and any instrument or other
evidence of a Stock Incentive issued thereunder, and its administration thereof,
and all action taken by the Committee, shall be final, binding, and conclusive
on the Company, the shareholders of the Company, Subsidiaries, all Participants
and employees, and upon their respective Beneficiaries, successors and assigns,
and upon all other persons claiming under or through any of them.

 

  12.3 Limitation of Liability. Members of the Board of Directors and members of
the Committee acting under this Plan shall be fully protected in relying in good
faith upon the advice of counsel and shall incur no liability except for gross
or willful misconduct in the performance of their duties.

 

13. General Provisions.

 

  13.1

Nontransferability. Any provision of the Plan to the contrary notwithstanding,
any Stock Incentive issued under the Plan, including without limitation any
Option, shall not be transferable by the Participant other than by will or the
laws of descent and distribution or to a Beneficiary designated by the
Participant, unless the instrument evidencing the Stock Incentive expressly so
provides (or is amended to so provide) and is approved by the Committee; and any
purported

 

19



--------------------------------------------------------------------------------

 

transfer of an Incentive Stock Option to a Beneficiary, or other transferee,
shall be effective only if such transfer is, in the opinion of the General
Counsel, permissible under and consistent with SEC Rule 16b-3 or Section 422 of
the Code, as the case may be. Notwithstanding the foregoing, a Participant may
transfer any Stock Incentive granted under this Plan, other than an Incentive
Stock Option, to members of his or her immediate family (defined as his or her
children, grandchildren and spouse) or to one or more trusts for the benefit of
such immediate family members or partnerships in which such immediate family
members are the only partners if (and only if) the instrument evidencing such
Stock Incentive expressly so provides (or is amended to so provide) and is
approved by the Committee, and the Participant does not receive any
consideration for the transfer; provided, that any such transferred Stock
Incentive shall continue to be subject to the same terms and conditions that
were applicable to such Stock Incentive immediately prior to its transfer
(except that such transferred Stock Incentive shall not be further transferable
by the transferee inter vivos, except for transfer back to the original
Participant holder of the Stock Incentive) and provided, further, that the
foregoing provisions of this sentence shall apply to Section 16 Persons only if
the General Counsel determines that doing so would not jeopardize any exemption
from Section 16 of the Exchange Act (including without limitation SEC Rule
16b-3) for which the Company intends Section 16 Persons to qualify. The
designation of a Beneficiary by a Participant pursuant to Section 13.15 is not a
transfer for purposes of the foregoing provisions of this paragraph.

 

  13.2 No Employment Contract. Nothing in this Plan or in any instrument
executed pursuant hereto shall confer upon any person any right to continue in
the employment of the Company or a Subsidiary, or shall affect the right of the
Company or a Subsidiary to terminate the employment of any person at any time
with or without cause.

 

  13.3 Right to Shares. No shares of Common Stock shall be issued or transferred
pursuant to a Stock Incentive unless and until all legal requirements applicable
to the issuance or transfer of such shares have, in the opinion of the General
Counsel, been satisfied. Any such issuance or transfer shall be contingent upon
the person acquiring the shares giving the Company any assurances the General
Counsel may deem necessary or desirable to assure compliance with all applicable
legal requirements.

 

  13.4 Written Instrument. A Stock Incentive granted under this Plan shall be
evidenced in writing in such manner as the Committee determines, including,
without limitation, by written or physical instrument, by electronic
communication, or by book entry. Such written evidence of a Stock Incentive
shall contain the terms and conditions thereof, consistent with this Plan, which
shall be incorporated in it by reference. In the event of any dispute or
discrepancy regarding the terms of a Stock Incentive, the records of the Board
of Directors and Committee shall be determinative.

 

20



--------------------------------------------------------------------------------

  13.5 Limitation of Interest. No person (individually or as a member of a
group) and no Beneficiary or other person claiming under or through him or her,
shall have any right, title or interest in or to any shares of Common Stock (i)
issued or transferred to, or acquired by, a trust, (ii) allocated, or (iii)
reserved for the purposes of this Plan, or subject to any Stock Incentive except
as to such shares of Common Stock, if any, as shall have been issued or
transferred to him or her. The Committee may (but need not) provide at any time
or from time to time (including without limitation upon or in contemplation of a
Change in Control) for a number of shares of Common Stock, equal to the number
of such shares subject to Stock Incentives then outstanding, to be issued or
transferred to, or acquired by, a trust (including but not limited to a grantor
trust) for the purpose of satisfying the Company’s obligations under such Stock
Incentives, and, unless prohibited by applicable law, such shares held in trust
shall be considered authorized and issued shares with full dividend and voting
rights, notwithstanding that the Stock Incentives to which such shares relate
shall not have been exercised or may not be exercisable or vested at that time.

 

  13.6 Withholdings. The Company and its Subsidiaries may make such provisions
as they may deem appropriate for the withholding of any taxes which they
determine they are required to withhold in connection with any Stock Incentive.
Without limiting the foregoing, the Committee may, subject to such terms and
conditions as it may impose, permit or require any withholding tax obligation
arising in connection with the grant, exercise, vesting, distribution or payment
of any Stock Incentive to be satisfied in whole or in part, with or without the
consent of the Participant, by having the Company withhold all or any part of
the shares of Common Stock that vest or would otherwise be distributed at such
time. Any shares so withheld shall be valued at their Fair Market Value on the
date of such withholding.

 

  13.7 Other Plans. Nothing in this Plan is intended to be a substitute for, or
shall preclude or limit the establishment or continuation of, any other plan,
practice or arrangement for the payment of compensation or fringe benefits to
directors, officers or employees generally, or to any class or group of such
persons, which the Company or any Subsidiary now has or may hereafter lawfully
put into effect, including, without limitation, any incentive compensation,
retirement, pension, group insurance, stock purchase, stock bonus or stock
option plan.

 

  13.8 Section 16 Exemption Requirements. Any provision of the Plan to the
contrary notwithstanding, except to the extent that the Committee determines
otherwise, transactions by and with respect to Section 16 Persons under the Plan
are intended to qualify for any applicable exemptions provided by SEC Rule
16b-3, and the provisions of the Plan and Stock Incentives granted under the
Plan shall be administered, interpreted and construed to carry out such intent
and any provision that cannot be so administered, interpreted and construed
shall to that extent be disregarded.

 

21



--------------------------------------------------------------------------------

  13.9 Section 162(m) Qualification. Any provision of the Plan to the contrary
notwithstanding, except to the extent the Committee determines otherwise,
transactions with respect to persons whose remuneration would not be deductible
by the Company but for compliance with the provisions of Section 162(m) of the
Code are intended to be Qualified Performance Stock Incentives that comply with
the provisions of Section 162(m) of the Code. The Plan is also intended to give
the Committee the authority to award Stock Incentives that are Qualified
Performance Stock Incentive awards that qualify as performance-based
compensation under Section 162(m) of the Code, as well as Stock Incentives that
are Non-Qualified Performance Stock Incentive awards that do not so qualify.
Every provision of the Plan shall be administered, interpreted and construed to
carry out such intent and any provision that cannot be so administered,
interpreted and construed shall to that extent be disregarded. In administration
and interpretation of the Plan:

 

  (a)

Performance Stock Incentives granted to Employees under the Plan that are
intended to be Qualified Performance Stock Incentives shall be paid, vested or
otherwise awarded and delivered solely on account of the attainment of one or
more pre-established, objective Performance Goals established by the Committee
in writing. A Performance Goal shall generally be pre-established prior to
commencement of the Performance Period, and in no event later than the earlier
of (i) ninety (90) days after the commencement of the period of service to which
a Performance Goal relates, provided, that the outcome is substantially
uncertain at the time the Performance Goal is established, and (ii) the lapse of
twenty-five percent (25%) of the period of service (as scheduled in good faith
at the time the Performance Goal is established), and in any event while the
outcome is substantially uncertain. A Performance Goal shall be deemed objective
if a third party having knowledge of the relevant facts could determine if it is
met. Such a Performance Goal may be based on one or more business performance
criteria that apply to a Participant, one or more business units, subsidiaries,
divisions or sectors of the Company, or the Company as a whole, and if so
determined by the Committee, by comparison with a designated peer group of
companies or businesses. A Performance Goal may include one or more of the
following criteria or standards: (i) increased revenue, (ii) net income
measures, including without limitation, income after capital costs, and income
before or after taxes, (iii) stock price measures, including without limitation,
growth measures and total stockholder return, (iv) market share, (v) earnings
per share (actual or targeted growth), (vi) earnings before interest, taxes,
depreciation, and amortization, (vii) economic value added, (viii) cash flow
measures, including without limitation, net cash flow, and net cash flow before
financing activities,(ix) return measures, including without limitation, return
on equity, return on average assets, return on capital, risk adjusted return on
capital, return on investors’ capital and return on average equity, (x)
operating measures, including without limitation, operating income, funds from
operations, cash from operations, after-tax operating income,

 

22



--------------------------------------------------------------------------------

 

sales volumes, production volumes, and production efficiency, (xi) expense
measures, including but not limited to, finding and development costs, overhead
costs, and general and administrative expense, (xii) margins, (xiii) shareholder
value, (xiv) total shareholder return, (xv) reserve addition, (xvi) proceeds
from dispositions, (xvii) total market value, and (xviii) corporate value
criteria or standards including, without limitation, ethics, environmental and
safety compliance.

 

  (b) A Performance Goal need not be based upon an increase or a positive result
under a particular business criterion, and may include, the maintaining of the
status quo or limiting economic or financial losses measured by reference to
specific business criteria. A Performance Goal must include business criteria,
and a Performance Goal shall not be established or be considered to exist based
on the mere continued employment of an Employee.

 

  (c) Performance Goals may be identical for all Participants, or may be
different for one or more Participants, as determined by the Committee in its
sole discretion.

 

  (d) In interpreting the provisions of the Plan and Stock Incentives granted
under the Plan applicable to Qualified Performance Stock Incentives, it is
intended that the Plan will conform with the standards and requirements of
Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2), and any
successor provisions of the Code and Treasury Regulations as to Stock Incentives
granted to those Employees whose compensation is, or likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing Performance Goals
and interpreting the Plan and Stock Incentives shall be guided by such
provisions, as it determines, in its sole discretion.

 

  (e) Prior to the payment or distribution of any compensation based upon the
achievement of Performance Goals for a Qualified Performance Stock Incentive,
the Committee shall certify in writing that the applicable Performance Goals and
any of the material terms thereof were, in fact, satisfied. The approved minutes
of a Committee meeting or written memorandum of action of the Committee without
a meeting in which the certification is made may be treated as a written
certification. Certification by the Committee is not required for compensation
that is attributable solely to the increase in the value of the Common Stock.

 

  (f) Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Qualified Performance Stock Incentives that are granted
pursuant to the Plan shall be determined by the Committee.

 

  13.10

Plan Acceptance. By accepting any benefits under the Plan, each Participant, and
each person claiming under or through a Participant shall be conclusively deemed

 

23



--------------------------------------------------------------------------------

 

to have indicated his or her acceptance and ratification of, and consent to, all
provisions of the Plan and any action or decision under the Plan by the Company,
its agents and employees, and the Board of Directors and the Committee.

 

  13.11 Governing Law. The validity, construction, interpretation and
administration of the Plan and of any determinations or decisions made
thereunder, and the rights of all persons having or claiming to have any
interest therein or thereunder, shall be governed by, and determined exclusively
in accordance with, the laws of the State of Oklahoma, but without giving effect
to the principles of conflicts of laws thereof. Without limiting the generality
of the foregoing, the period within which any action arising under or in
connection with the Plan must be commenced, shall be governed by the laws of the
State of Oklahoma, without giving effect to the principles of conflicts of laws
thereof, irrespective of the place where the act or omission complained of took
place and of the residence of any party to such action and irrespective of the
place where the action may be brought.

 

  13.12 No Secured Interest. A Participant shall have only a right to shares of
Common Stock or cash or other amounts, if any, payable in settlement of a Stock
Incentive under this Plan, unsecured by any assets of the Corporation or any
other entity.

 

  13.13 Gender and Singular References. The use of the masculine gender shall
also include within its meaning the feminine. The use of the singular shall
include within its meaning the plural and vice versa.

 

  13.14 Death of Participant. Unless otherwise specified in the Stock Incentive,
if the person to whom the Stock Incentive is granted dies, then (1) an Option
that is not yet exercisable shall become immediately exercisable in full, (2)
any remaining restrictions with respect to the Stock Incentive shall expire, and
(3) the Committee may alter or accelerate the settlement schedule, Performance
Goals or other performance criteria, or payment or other terms of any Stock
Incentive.

 

  13.15 Beneficiary Designation. A Participant to whom a Stock Incentive is
granted under this Plan may designate a Beneficiary in writing and in accordance
with such requirements and procedures as the Committee may establish.

 

14. Plan Amendment and Termination.

 

The Plan may be amended by the Board of Directors, without shareholder approval,
at any time and in any respect, unless approval of the amendment in question by
the shareholders of the Company is required under Oklahoma law, the Code
(including without limitation Code Section 422 and Proposed Treasury Regulation
Section 1.422A-9(b)(iv) thereunder), any applicable exemption from Section 16 of
the Exchange Act (including without limitation SEC Rule 16b-3) for which the
Company intends Section 16 Persons to qualify, any national securities exchange
or system on which the Common Stock is then listed or reported, by any
regulatory body having jurisdiction with respect to the Plan, or under any other
applicable laws, rules or regulations, in which case such amendment shall be
effective only if and to the extent it is approved by the shareholders

 

24



--------------------------------------------------------------------------------

of the Company as so required. The Plan may also be terminated at any time by
the Board of Directors. No amendment or termination of this Plan shall adversely
affect any Stock Incentive granted prior to the date of such amendment or
termination without written consent of the Participant.

 

25